DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-7, 13, 14 and 16-20 are pending in the instant invention.  According to the Amendments to the Claims, filed February 16, 2021, claims 8-12 and 15 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/014872, filed January 23, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/449,411, filed January 23, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on February 16, 2021, is acknowledged: a) Group VII - claims 1-7, 13, 14 and 16-20; and b) composition - p. 21, mixture of capsicum, ginger, and cinnamon.  Claims 1-7, 13 and 16-20 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim has been examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the composition comprising capsicum, ginger, cinnamon, and an excipient, respectively, which encompasses the elected species, has neither been found to be free of the prior art, nor allowable, since it is rejected herein below in the section entitled: Claim Rejections - 35 U.S.C. § 103.
	Consequently, the inventor or joint inventor should further note that the instant Markush claim is hereby restricted to a method of improving or preserving physical performance during exercise in a subject, wherein the method comprises orally administering to the subject a composition comprising capsicum, ginger, cinnamon, and an excipient, respectively.
	Likewise, the inventor or joint inventor should further note that scope of the instant Markush claim will not be extended to cover additional nonelected species and/or groups of patentably distinct species.
	Next, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should further note that claim 14 was withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1-7, 13 and 16-20 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.


Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation: 
	A method for improving or preserving physical performance during exercise in a subject, wherein the method comprises orally administering to the subject a composition comprising capsicum, ginger, cinnamon, and an excipient.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 
	The method of claim 1, wherein improving or preserving physical performance during exercise in a subject is reducing the time necessary to complete an exercise by the subject, relative to a reference standard.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 
	The method of claim 1, wherein improving or preserving physical performance during exercise in a subject is increasing the maximal oxygen consumption (VO2 max) in the subject, relative to a reference standard.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 

	The method of claim 1, wherein improving or preserving physical performance during exercise in a subject is decreasing the fatigue of the subject, relative to a reference standard.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 
	The method of claim 1, wherein improving or preserving physical performance during exercise in a subject is exhibiting an increase in mean power by the subject, exhibiting an increase in total power by the subject, or exhibiting an increase in 5 second interval power by the subject, relative to a reference standard.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 
	The method of claim 1, wherein improving or preserving physical performance during exercise in a subject is improving the time trial distance of the subject, relative to a reference standard.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 
	The method of claim 1, wherein improving or preserving physical performance during exercise in a subject is increasing the energy of the subject, improving the mood of the subject, reducing the exertion of the subject, or reducing the pain of the subject, relative to a reference standard.

	Appropriate correction is required.


	Claim 13 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 
	The method of claim 1, wherein improving or preserving physical performance during exercise in a subject is decreasing the fatigue of the subject, relative to a reference standard.

	Appropriate correction is required.

	Claim 17 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 
The method of claim 1, wherein:

(a)	the amount of capsicum in the composition is in the range of 0.001% (w/w) to 1% (w/w); or
(b)	the amount of ginger in the composition is in the range of 0.001% (w/w) to 1% (w/w); or
(c)	the amount of cinnamon in the composition is in the range of 0.001% (w/w) to 1% (w/w).

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 
	The method of claim 1, wherein the excipient is selected from the group consisting of an antioxidant, a binder, a coloring agent, a disintegrant, an emulsifier, a flavoring agent, a lubricant, a pH-adjusting agent, a preservative, a surfactant, a sweetener, and a viscosity modifier.

	Appropriate correction is required.

	Claim 19 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation: 
	The method of claim 1, wherein the method further comprises administering to the subject an amount of composition in the range of 10 mL to 1000 mL.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 2 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 2 recites the limitation, The method of claim 1, wherein improving or preserving the physical performance comprises shortening the time to complete an exercise by the subject relative to a reference standard, in lines 1-3 of the claim.
	Similarly, the inventor or joint inventor should further note that MPEP § 2111.03 states the transitional term, comprising, which is synonymous with including, containing, or characterized by, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  {See Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004); Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948); and Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005)}.

	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 3 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 3 recites the limitation, The method of claim 1, wherein improving or preserving the physical performance comprises an increase in the maximal oxygen consumption (VO2 max) in the subject, relative to a reference standard, in lines 1-3 of the claim.
	Similarly, the inventor or joint inventor should further note that MPEP § 2111.03 states the transitional term, comprising, which is synonymous with including, containing, or characterized by, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  {See Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004); Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948); and Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005)}.

	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 4 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 4 recites the limitation, The method of claim 1, wherein improving or preserving the physical performance comprises a decrease in the fatigue of the subject relative to a reference standard, in lines 1-3 of the claim.
	Similarly, the inventor or joint inventor should further note that MPEP § 2111.03 states the transitional term, comprising, which is synonymous with including, containing, or characterized by, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  {See Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004); Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948); and Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005)}.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 5 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 5 recites the limitation, The method of claim 1, wherein improving or preserving the physical performance comprises exhibiting a greater mean power, total power, or 5s interval power during a test, in lines 1-3 of the claim.
	Similarly, the inventor or joint inventor should further note that MPEP § 2111.03 states the transitional term, comprising, which is synonymous with including, containing, or characterized by, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  {See Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004); Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948); and Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005)}.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 6 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 6 recites the limitation, The method of claim 1, wherein improving or preserving the physical performance comprises improving the time trial distance of a subject, in lines 1-2 of the claim.
	Similarly, the inventor or joint inventor should further note that MPEP § 2111.03 states the transitional term, comprising, which is synonymous with including, containing, or characterized by, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  {See Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004); Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948); and Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005)}.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 7 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 7 recites the limitation, The method of claim 1, wherein improving or preserving the physical performance comprises increasing the energy, improving the mood, or reducing the exertion and pain of a subject relative to a reference standard, in lines 1-3 of the claim.
	Similarly, the inventor or joint inventor should further note that MPEP § 2111.03 states the transitional term, comprising, which is synonymous with including, containing, or characterized by, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  {See Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004); Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948); and Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005)}.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.


	Claim 13 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 13 recites the limitation, The method of claim 1, wherein the TRP channel activator comprises a TRPA1 channel activator or a TRPV1 channel activator, in lines 1-2 of the claim.
	Similarly, the inventor or joint inventor should further note that MPEP § 2111.03 states the transitional term, comprising, which is synonymous with including, containing, or characterized by, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  {See Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004); Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948); and Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005)}.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests cancelling the claim, to overcome this rejection.

	Claim 17 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that the term, about, is a relative term which renders the claim indefinite.  The term, about, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  Similarly, the specification fails to adequately define the term, about.  Likewise, the meaning of a term cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method for improving or preserving physical performance during exercise in a subject has been rendered indefinite by the use of the term, about.  {See Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir.2007); W. L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983); Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 18 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 18 recites the limitation, The method of claim 1, wherein the excipient comprises a disintegrant, a binder, a surfactant, an emulsifier, a viscosity modifier, a lubricant, a sweetener, a pH-adjusting agent, a preservative, a flavoring agent, a coloring agent, or an antioxidant, in lines 1-3 of the claim.
	Similarly, the inventor or joint inventor should further note that MPEP § 2111.03 states the transitional term, comprising, which is synonymous with including, containing, or characterized by, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  {See Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004); Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948); and Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005)}.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 19 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 19 is rejected under 35 U.S.C. § 112(d) because the recitation of a physicochemical property of a composition administered within a method from which the claim depends, must result in a patentably distinct methodical step in the recited method, in order to be further limiting.  In the instant dependent claim, the composition administered within the method for improving or preserving physical performance during exercise in a subject, as recited in claim 1, is bottled or packaged in a unit that contains between 10 mL and 1000 mL of the composition.  Consequently, since the physicochemical property of the composition administered within the method for improving or preserving physical performance during exercise in a subject, whereby the composition is bottled or packaged in a unit that contains between 10 mL and 1000 mL of the composition, fails to result in a further patentably distinct methodical step in method for improving or preserving physical performance during exercise in a subject, as recited in claim 1, and/or fails to include all the limitations of method for improving or preserving physical performance during exercise in a subject, as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.

	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-7, 13 and 16-20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Bean, et al. in US 2012/0027693.
	The instant invention recites a method of improving or preserving physical performance during exercise in a subject, wherein the method comprises orally administering to the subject a composition comprising capsicum, ginger, cinnamon, and an excipient.
	Bean, et al. (US 2012/0027693), as cited on the IDS, teaches a method for preventing or treating muscle cramps during exercise, preventing or treating musculoskeletal instability during exercise, or improving muscle recovery during exercise in a subject, wherein the method comprises orally administering to the subject a composition comprising a capsaicinoid, a gingerol, a cinnamaldehyde, and an excipient {p. 11, ¶[0142], claim 1 and claim 7}.  Furthermore, in the genus disclosure, Bean teaches that a composition comprising a capsaicinoid, a gingerol, a cinnamaldehyde, and an excipient and a composition comprising capsicum, ginger, cinnamon, and an excipient are alternatively usable {for methods, see In certain embodiments of any of the methods described herein, the composition is administered to the subject prior to exercise, during exercise, or following exercise. Muscle cramps that can be prevented or treated using the methods and compositions described herein include, e.g., muscle cramps resulting from exercise, nocturnal cramps, and menstrual cramps (p. 1, ¶[0010]-¶[0011]); for compositions, see In certain embodiments, the composition includes an effective amount of two or three different TRP channel activators independently selected from: capsicum; cinnamon (volatile oil); and ginger (oleoresin). For example, the composition can include each of the components (p. 2, ¶[0030]); and for excipients, see The compositions can also include one or more excipients that are not activators of TRPV1, TRPA1, and ASIC channels and that are non-toxic and non-inflammatory in a subject (p. 3, ¶[0055])}
	The instant specification teaches that improving or preserving physical performance during exercise alternatively includes preventing or treating muscle cramps during exercise (p. 17, lines 16-21, The compositions described herein can be ingested… by a subject before, during, or after exercise. In addition, the compositions… described herein can be ingested… before the onset of muscle cramping, when muscle cramping begins, any time after the onset of muscle cramping, or after muscle cramping has subsided.).
	The differences between the instantly recited method and Bean’s method are: (1) the instantly recited method is for improving or preserving physical performance during exercise in a subject, whereas Bean’s method is for preventing or treating muscle cramps during exercise in a subject; and (2) the instantly recited method comprises orally administering to the subject a composition comprising capsicum, ginger, cinnamon, and an excipient, whereas Bean’s method comprises orally administering to the subject a composition comprising a capsaicinoid, a gingerol, a cinnamaldehyde, and an excipient, respectively.
	The inventor or joint inventor should note that in the chemical arts, it is widely accepted that [S]tructural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions or compounds, creates a prima facie case of obviousness.  {See Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., No. 06-1329, slip op. at 9 (Fed. Cir. June 28, 2007) (quoting In re Dillon, 919 F.2d 688, 692 [16 USPQ2d 1897] (Fed. Cir. 1990) (en banc)); and In re Papesch, 315 F.2d 381 [137 USPQ 43] (C.C.P.A. 1963)}.
	Similarly, the inventor or joint inventor should further note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Likewise, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Next, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Then, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Moreover, the inventor or joint inventor should further note that [W]here general conditions of a claim are disclosed 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  {See In re Aller, Lacey and Hall, 220 F.2d 454, 105 USPQ 233 (CCPA 1955)}.
	Furthermore, the inventor or joint inventor should also note that [M]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  {See In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979); and MPEP § 2145}.
	Also, the inventor or joint inventor should further note that [G]ranting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  {See In re Wiseman, 596 F.2d 1022, 201 USPQ 661 (CCPA 1979); In re Baxter Travenol Labs, 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991); and MPEP § 2145}.
	Consequently, since: a) Bean teaches a method for preventing or treating muscle cramps during exercise in a subject, wherein the method comprises orally administering to the subject a composition comprising a capsaicinoid, a gingerol, a cinnamaldehyde, and an excipient; b) Bean teaches a method for preventing or treating muscle cramps during exercise in a subject, wherein the method comprises orally administering to the subject a composition comprising a capsaicinoid, a gingerol, a cinnamaldehyde, and an excipient and a method for preventing or treating muscle cramps during exercise in a subject, wherein the method comprises orally administering to the subject a composition comprising capsicum, ginger, cinnamon, and an excipient are alternatively usable; c) the instant specification teaches that improving or preserving physical performance during exercise alternatively includes preventing or treating muscle cramps during exercise; d) the courts have recognized that [S]tructural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions or compounds, creates a prima facie case of obviousness; e) the courts have further recognized that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer; f) the courts have further recognized that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable; g) the courts have further recognized that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated; h) the courts have further recognized that [I]f the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present; i) the courts have further recognized that [W]here general conditions of a claim are disclosed 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation; j) the courts have further recognized that [M]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention; and k) the courts have further recognized that [G]ranting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art, one having ordinary skill in the art, at the time this invention was made, would have been motivated to utilize the teachings of Bean and orally administer to a subject Bean’s composition comprising capsicum, ginger, cinnamon, and an excipient in an alternatively usable method of improving or preserving physical performance during exercise in a subject, with a reasonable expectation of methodical success, rendering claims 1-7, 13 and 16-20 obvious.
	Finally, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 103 (or as subject to pre-AIA  35 U.S.C. § 103) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable species and is commonly formatted as: selected from the group consisting of A, B and C.  However, the phrase Markush claim, as used herein, means any claim that recites a list of alternatively useable species, regardless of format.
	A Markush claim may be rejected under the judicially-created basis that it contains an improper Markush grouping of alternatives when the claim contains an improper grouping of alternatively useable species.  A Markush claim contains an improper Markush grouping if: (1) the species of the Markush group do not share a single structural feature, or (2) the species do not share a common use.
	The members of a Markush group may share a single structural feature when they belong to the same recognized physical or chemical class, or to the same art-recognized class.
	Similarly, the members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.
	The inventor or joint inventor should note that claims 1-7, 13 and 16-20 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.  The improper Markush grouping includes species of the claimed invention that do not share both a single structural feature and a common use that flows from the single structural feature.
	Likewise, the inventor or joint inventor should further note that the members of the improper Markush grouping do not share a single structural feature and/or a common use that flows from the single structural feature for the following reason: the composition comprising a capsaicinoid transient receptor potential channel activator, a gingerol transient receptor potential channel activator, a cinnamaldehyde transient receptor potential channel activator, and an excipient administered within the method of improving or preserving physical performance during exercise in a subject, as recited in claim 1, does not consist of individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature.  See MPEP § 803.02.
	Next, the inventor or joint inventor should further note that the rejection of the claims under the judicially-created basis that they contain an improper Markush grouping of alternatives will be maintained until (1) the claims are amended to recite individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature, or (2) the inventor or joint inventor presents a sufficient showing under 37 CFR 1.132 that the species recited in the alternative of the claims, in fact, share a single structural feature and a common use.  See MPEP § 803.02.

	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1) [emphasis provided].
	In order to (i) comply with the Requirement for Restriction / Election of Species, mailed on December 16, 2020, and discussed herein above in the section entitled Status of Restrictions / Election of Species, and (ii) compact prosecution and in accord with MPEP § 803.02, the examiner suggests the inventor or joint inventor amend the scope of the instantly recited method to recite a method for improving or preserving physical performance during exercise in a subject, wherein the method comprises orally administering to the subject a composition comprising capsicum, ginger, cinnamon, and an excipient, respectively, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624